ORDER
Comes now the Indiana Supreme Court Disciplinary Commission, by its Executive Secretary, Sheldon A. Breskow, and comes now the Respondent Terry L. Stewart, in person and by counsel, Charles F. Leonard. The Disciplinary Commission having filed its Motion For Suspension Pending Proge-ecution pursuant to R.A.D. 28 Section 11(c); and Respondent having filed his Waiver of the applicability of R.A.D. 28, Sections 11(c), 18, 14(g) and 15(b), insofar as they provide for appointment of Hearing Officer and presentation of evidence and his consent to be immediately suspended from the practice of law pending prosecution.
This Court now ORDERS, ADJUDGES and DECREES that Respondent, Terry L. Stewart, is hereby suspended pending final determination of this disciplinary action.